Citation Nr: 0320796	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  93-24 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for a 
heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating action of the RO 
that granted service connection and assigned a noncompensable 
evaluation for a heart murmur, effective from January 8, 1993 
and denied a claim of service connection for malaria.  The 
veteran perfected an appeal to the Board.  In a November 1998 
decision, the Board denied the claim of service connection 
for malaria and remanded the question of the initial 
evaluation for a heart murmur to the RO for additional 
development.

As the appeal regarding the evaluation of the service-
connected heart murmur involves an original claim, the Board 
has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in March 2001, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence 
consisting of the report of a September 2002 VA examination, 
has been added to the record.  However, the Board is unable 
to adjudicate the claim on appeal on the basis of such 
evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matters is the most appropriate course of action, at 
this juncture.   

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A review of claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The Board also finds that further development of the claim on 
appeal is warranted.  The report of the September 2002 VA 
examination includes the examiner's notation that the veteran 
experienced a syncopal episode in March 2002 and was 
evaluated by his private physician at that time.  Those 
records may provide probative evidence relative to the claim; 
however, it does not appear that any attempt was made to 
obtain those records.  

Additionally, further examination of the veteran is 
warranted.  Although an examiner should consider the 
veteran's documented medical history (see e.g., 38 C.F.R. 
§ 4.1 (2002)), the VA examiner did not have access to all of 
the veteran's medical records at the time of September 2002 
examination (the only action accomplished pursuant to the 
Board's development of the claim).  Additionally, the Board 
notes that rating criteria pertaining to cardiovascular 
disorders were changed effective January 12, 1998.  62 Fed. 
Reg. 65219 (1997).  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 
33422 (2000)), medical findings responsive to the former and 
revised criteria are warranted.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to the veteran. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA (to 
include, if additional evidence is received, seeking a 
supplemental medical opinion, or having the veteran undergo 
further examination, as appropriate) prior to adjudicating 
the claim on appeal.  If the claim is again denied, the SSOC 
should include citation to all additional legal authority 
considered, to include the former and revised applicable 
rating criteria, and the pertinent legal authority 
implementing the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for a 
heart murmur since 1993, to include the 
private physician who treated him for the 
March 2002 syncopal episode.  The RO must 
follow the procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
compensable initial evaluation for a heart 
murmur.  The letter should include a 
summary of the evidence currently of 
record (along with evidence requested but 
not yet received) and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all available 
records and/or responses from each 
contacted entity are associated with the 
claims file, arrange for the veteran to 
undergo a VA cardiology examination to 
assess the severity of his cardiovascular 
disability.  The entire claims file must 
be made available the physician 
designated to examine the veteran the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including a laboratory determination of 
metabolic equivalents (METs) by exercise 
testing, should be conducted, and all 
clinical findings should reported in 
detail.  The examination report should 
include a detailed account of all 
manifestations of the veteran's heart 
murmur found to be present.  The examiner 
should specifically render findings with 
respect to any identifiable valvular 
lesion, dyspnea or enlargement of the 
heart.  If a laboratory determination of 
METs by exercise testing cannot be 
conducted, the examiner should estimate 
the level of activity (expressed in METs 
and supported by examples, such as slow 
stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should indicate whether the veteran has 
paroxysmal auricular flutter or 
fibrillation and, if so, the frequency 
and severity of such attacks.  The 
examiner should also indicate whether the 
veteran has permanent atrial fibrillation 
(lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia documented 
by ECG or Holter monitor.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

8.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for an initial compensable rating 
for a heart murmur, in light of all 
pertinent evidence (particularly to 
include all that added to the record 
since the March 2001 SOC) and legal 
authority (to include the former and 
revised applicable rating).  The RO must 
also document its consideration of a 
staged rating and explain, with due 
consideration to effective date 
provisions, any change in the evaluation 
during the appeal period.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford the veteran the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




